Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF REX ENERGY CORPORATION Adopted as of May 9, 2011 These Bylaws are subject to, and governed by, the General Corporation Law of the State of Delaware (the “DGCL”), and the certificate of incorporation (as the same may be amended and restated from time to time, the “Certificate of Incorporation”) of Rex Energy Corporation, a Delaware corporation (the “Corporation”). In the event of a direct conflict between the provisions of these Bylaws and the mandatory provisions of the DGCL or the provisions of the Certificate of Incorporation, such conflicting provisions of the DGCL or the Certificate of Incorporation, as the case may be, will be controlling. ARTICLE I OFFICES Section 1.01. Registered Office. The registered office of the Corporation in the State of Delaware will be in the City of Wilmington, County of New Castle, until a different office is established by resolution of the Board of Directors and a certificate certifying the change is filed in the manner provided by applicable law. Section 1.02. Other Offices. The Corporation may also have offices at such other places, either within or without the State of Delaware, as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II STOCKHOLDERS Section 2.01. Place of Meeting. All meetings of the stockholders will be held at such place, if any, within or outside the State of Delaware as may be designated by the Board of Directors in the notice of such meeting (or by the chairman of the board, the chief executive officer or the president calling a meeting pursuant to Section 2.03 of these Bylaws). Section 2.02. Annual Meetings. The Board of Directors will fix and designate the date, time and place, if any, of the annual meeting of the stockholders. At said meeting the stockholders then entitled to vote shall elect directors and shall transact such other business properly brought before the meeting in accordance with these Bylaws. Section 2.03. Special Meetings. Except as otherwise required by applicable law, the Certificate of Incorporation or any certificate of designations, special meetings of the stockholders may be called at any time by the chairman of the board, by a majority of the Board of Directors, by the chief executive officer or by the president.
